Bunn, C. J., (dissenting.) These two cases are identical, so far as the points at issue are concerned, and I will treat them as one ease. It is admitted that these suits were not brought within the twenty days after the publication of the assessment ordinance on the 22d of July, 1897, and unless that limitation upon actions of this character is for some reason inapplicable to this case, these suits were barred, and the lower court’s judgment of dismissal on demurrer and failure to plead over should he affirmed. By the decision of the majority of this court, however, the statute bar is obviated, for the reason assigned that the first or organizing ordinance of February 10, 1897, was not published within 5 days provided by statute from and after its adoption by the city council. It is argued, from this premise, that the provision of the statute requiring this publication to be made in the local newspapers within the 5 days after the adoption of the ordinance is mandatory, and not directory merely; and, being such, the .failure to make the publication within that time is a fundamental defect, on account of which all after proceedings were mere nullities; and that it could be setup, notwithstanding the suits were not instituted within twenty days from and after the. publication of this last or assessment ordinance. I do not think that a statute of limitation upon actions is to be made applicable or not to a case merely because a defense is fundamental or not, or is even jurisdictional or not; for, even in this latter case, the statute of limitations cuts off all inquiry as to jurisdiction as well as everything else, and the defendant’s remedy is by certiorari, or some such direct proceeding, if he has any. Moreover, I think a land owner can raise all kinds of legal and valid objections to any and all of the proceedings to organize the district and assess the rates upon his lands within the twenty days, and, having this right, he will not be allowed to say that the prior acts and proceedings of the district, made without notice to him, cannot be inquired into after the assessment ordinance is passed, and that therefore he is without remedy by reason of the defect in the organization. He has a day in court for all matters affecting his interest, and, failing to avail himself of the opportunity afforded to make his objection, he is barred. This principle entered into the decision of Carson v. St. Francis Levee District, 59 Ark. 513. It is hardly necessary to discuss the question whether the requirement of the publication of the organizing ordinance within five days is mandatory or directory, if my position be the correct one. But one or two considerations affecting that question may not be inappropriate just here. The legislature cannot be presumed to do a useless thing, or to have enacted a law that may be impossible, or even impracticable, of execution under certain circumstances likely at any time to present themselves. At least, we ought always to give such construction to legislative enactments, if possible, as will obviate such embarrassing difficulties and obstacles. These publications often are to be made in weekly newspapers, each of which has its fixed day of publication. As a matter of fact, the typesetting is ordinarily done on the day previous to the publication day, and this almost of necessity. The town council has also its regular days of meeting, or rather days for its regular meetings. If it should so happen that one of these meetings should fall on the 10th of February, and it should pass the ordinance on that day, as in the case at bar, and that or the next day should be the weelily newspaper’s publication day, then the recorder could not possibly have the ordinance published within five days from its passage, and, if published in the very next issue of his town paper, that would be seven days at least after the publication, and his ordinance would be a nullity, according to the decision of the court. Again, the recorder is given the five days in which to copy and otherwise arrange his ordinance for publication. His newspaper must necessarily have its publication day on or before the fifth day, or it could not publish the ordinance within time under any state of things, if the limitation be strictly mandatory. It is plain that a publication in the first issue of the paper after the ordinance is ordered to be published is all that is required, except that the recorder must do all that he can within the five days. The dates given in this record show that the ordinance was passed on the 10th of February; that the next publication day of the paper was the 15th of February, until which time the recorder had to copy his ordinance for publication; He may have got it ready on the 14th, and presented it to the newspaper publisher, but it had to lie over for reasons stated, and was published on the next publication day—the 22d. It is simply very unfortunate that the legislature did not name seven or a greater number of days instead of five, if the statute is to be held strictly mandatory; for, as it stands, an ordinance may be annulled without anyone being in fault.